DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the subject matter of “an apparatus comprising: a processor; a memory storing non-transitory program instructions which, when executed by the processor cause the processor to: generate a host broadcasting signal; generate a transmitter identification signal…; and inject the transmitter identification signal into... (Independent claim 1)” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

It should be noted that neither the Specification nor Drawing seem to disclose any mention of a processor/memory in which perform such functions as seen in independent claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 (dependent claims 2-9 also being rejected since they are dependent upon rejected claims set forth) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 states the subject matter of “an apparatus comprising: a processor; a memory storing non-transitory program instructions which, when executed by the processor cause the processor to: generate a host broadcasting signal; generate a transmitter identification signal…; and inject the transmitter identification signal into...” However, neither the Specification nor Drawing seem to disclose any mention of a processor/memory in which perform such functions as seen in independent claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recite “8K FFT”, “16K FFT” and “32K FFT” without corresponding meaning to such phrases. Therefore it is unclear on what is exactly meant by such phrases.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10587355. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-7 is a variation and apparatus of claims 1-7 of U.S. Patent No. 10587355 claiming a method as seen below. 

Instant Application 16/744421
Patent 10587355
1.    An apparatus for transmitting broadcasting signal, the apparatus comprising:
a processor;
a memory storing non-transitory program instructions which, when executed by the processor, cause the processor to:
generate a host broadcasting signal;
generate a transmitter identification signal for identifying a transmitter, the transmitter identification signal scaled by an injection level code; and
inject the transmitter identification signal into the host broadcasting signal in a time domain so that the transmitter identification signal is 









     

    generating a transmitter identification signal for identifying a transmitter, the transmitter identification signal scaled by an injection level code;  


     injecting the transmitter identification signal into a host broadcasting signal in a time domain;  and transmitting the transmitter identification 

        wherein the injection level code is assigned 
for an injection level value corresponding to a second level prior to an injection level value corresponding to a first level, when the transmitter identification signal is injected to the host broadcasting signal, the second level being larger than the first level, the first level and the second level corresponding to a power reduction of the transmitter identification signal relative to the host broadcasting signal.

2.  The method of claim 1, wherein the injection level code consists of 4 bits and is assigned for injection level values set with 3 dB intervals.
3.    The apparatus of claim 2, wherein the injection level values cover a range from 9.0 dB to 45.0 dB and include a value corresponding to a case that the transmitter identification signal is not emitted.
3.  The method of claim 2, wherein the injection level values cover a range from 9.0 dB to 45.0 dB and include a value corresponding to a case that the transmitter identification signal is not emitted. 

4.    The apparatus of claim 3, wherein the injection level code is assigned to “0000” for the case that the transmitter identification signal is not emitted
4.  The method of claim 3, wherein the injection level code is assigned to "0000" for the case that the transmitter identification signal is not emitted.
5.    The apparatus of claim 1, wherein the transmitter identification signal includes a transmitter identification sequence having a length of 8191 bits.
5.  The method of claim 1, wherein the transmitter identification signal includes a transmitter identification sequence having a length of 8191 bits.
6.    The apparatus of claim 5, wherein the transmitter identification signal is transmitted within a first preamble symbol period including a guard interval after a bootstrap of the host broadcasting signal.
6.  The method of claim 5, wherein the transmitter identification signal is transmitted within a first preamble symbol period including a guard interval 
after a bootstrap of the host broadcasting signal.
7.    The apparatus of claim 6, wherein a first signal corresponding to a first bit of the transmitter identification signal is emitted simultaneously with a first sample of a first preamble symbol including the guard interval, and a second signal corresponding to a second bit of the transmitter identification signal is emitted simultaneously with a second sample of the first preamble symbol including the guard interval.
7.  The method of claim 6, wherein a first signal corresponding to a first bit of the transmitter identification signal is emitted simultaneously with a first sample of a first preamble symbol including the guard interval, and a second signal corresponding to a second bit of the transmitter identification signal is emitted simultaneously with a second sample of the first preamble symbol including the guard interval.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0103515), in view of Wu et al. (US 2005/0117070).
Regarding claim 1, Park discloses  an apparatus for transmitting broadcasting signal (an apparatus and method for transmitting additional data of broadcasting data using a Transmitter Identification (TxID) signal in a digital broadcasting system , [0003] and [0029]-[0030] and figure 1 and figure 3 and figure 5), the apparatus comprising:
	a processor;
	a memory storing non-transitory program instruction which, when executed by the processor, cause the processor to (an apparatus for transmitting data in a communication system includes: a processor configured to process broadcasting data, [0015] and [0030]): 
generate a host broadcasting signal (a processor 110 configured to process VSB data, i.e. broadcasting data for providing users with various types of digital broadcasts and process broadcasting data into a plurality of data symbols in conformity with a transmission frame implemented to provide digital broadcasts, [0030]-[0031] and [0045] and figure 1 and figure 3);
generate a transmitter identification signal for identifying a transmitter (a TxID signal transmission function as a function of identifying transmitters by the Kasami sequence and transmits additional data using a TxID signal transmitted, [0040] and [0044] and [0046]-[0047] and figure 1 and figure 3), the transmitter identification signal scaled by an injection level code (the multiplier 170 is configured to multiply a sequence generated by the sequence generator by a gain value and the gain value is an injection level scaling value used to control the injection level, [0037] and figure 1); and
inject the transmitter identification signal into the host broadcasting signal (the adder 120 is configured to add the data symbols of broadcasting data process by the processor 110 and the sequence multiplied by a gain value and the sequence is injected into the data symbols of the broadcasting data , [0038] and  figure 1).
Park however fails to clearly disclose injection in a time domain so that the transmitter identification signal is transmitted synchronously with the host broadcasting signal. Park however discloses of a transmission frame comprising an area in which broadcasting data (ATSC DTV data) is transmitted and areas in which TxID signals for identifying respective transmitters are transmitted ([0046] and figure 3). In a similar field of endeavor, Wu discloses the similar concept of embedding an identification sequence ([0010]-[0013]) and further discloses that the identification sequence is time synchronized to the DTV frame structure (injection in a time domain so that the transmitter identification signal is transmitted synchronously with the host broadcasting signal, [0036]-[0037] and figure 2). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having an identification sequence be time synchronized to the DTV signal frame structure as disclosed by Wu into the method for transmitting broadcasting data and TxID signals comprising a similar frame structure as disclosed by Park in order to improve the system .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wu, in further view of Davis et al. (US H000965), in further view of Hughes et al. (US 2006/0222116).
Regarding claim 2, Park and Wu fails to specifically disclose wherein the injection level code consists of N bits and is assigned for injection level values set with 3 dB intervals. Wu however discloses of gain value in which is an injection level scaling value to control the injection level ([0037]). In a similar field of endeavor, Davis discloses digitally controlled gain that is useful in any application where variable gain is needed (col2 lines 60-65). Davis further discloses that the gain is determined by an N bit digital word from a digital control system (col2 line68-col3 line 5) and that a 0 to +45 db gain, (in 3dB increments) be achieved (injection level code consists of N bits and is assigned for injection level values set with 3 dB intervals, col5 lines 35-40 and abstract). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of achieving 0 to +45 db gain in 3dB intervals determined by a N bit control as disclosed by Davis into the method for transmitting broadcasting data and TxID signals comprising injection/gain level control as disclosed by Park and Wu in order improve the system and to correctly and properly achieve proper gain control of a system 

The combination of Park, Wu, and Davis however fails to specifically disclose the injection level code consists of 4 bits. In a similar field of endeavor, Hughes however discloses the similar concept of gain control in 3dB steps ([0016]) and further discloses a 4bit control signal used as a gain control signal to adjust the gain ([0025]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept using 4 bits for gain control as disclosed by Hughes into the method for transmitting broadcasting data and TxID signals comprising injection/gain level control via a N bit control as disclosed by Park, Wu, and Davis in order improve the system and to correctly and properly achieve proper gain control of a system via the use of a 4 bit control signal/value. It should further be noted that a range from 0-45 dB by 3db intervals corresponds to 16 intervals/groupings in which may be represented by 4 bits.


Claim 3, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Wu, Davies, Hughes, in further view of Wang et al. (US 2013/0294381).
As discussed above, Davis discloses that a 0 to +45 db gain, (in 3dB increments) be achieved (the injection level values cover a range from 9.0 dB to 45.0 dB, col5 lines 35-40 and abstract). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of achieving 0 to +45 db gain in 3dB intervals determined by a N bit control as disclosed by Davis into the method for transmitting broadcasting data and TxID signals comprising injection/gain level control as disclosed by Park and Wu in order to improve the system and to correctly and properly achieve proper gain control of a system in which a system may be implemented with 0 to 45 db gain in 3 db intervals. 

The combination of Park, Wu, Davis, and Hughes however fails to specifically disclose the injection level values include a value corresponding to a case that the transmitter identification signal is not emitted. However in a similar field of endeavor, Wang discloses of configuring 15 group of resources, wherein each group corresponding to different states corresponding to different resources wherein “0000” denotes that no signal is transmitted (a value corresponding to a case that the transmitter identification signal is not emitted, [0060]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a 4 bit value indicating different states of resources for transmissions in 

Regarding claim 4, the combination of Park, Wu, Davis, and Hughes fails to specifically disclose wherein the injection level code is assigned to “0000” for the case that the transmitter identification signal is not emitted. As discussed above, Wang discloses of configuring 15 group of resources, wherein each group corresponding to different states corresponding to different resources wherein “0000” denotes that no signal is transmitted ([0060]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a 4 bit value indicating different states of resources for transmissions in which  “0000”  denotes that a signal is not transmitted as disclosed by Wang into the method for transmitting broadcasting data and TxID signals comprising injection/gain level control (correlating to resources) via a 4 bit control as disclosed by Park, Wu, Davis, and Hughes in order to improve the system and . 

8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wu, in further view of Wang (US 2013/0162819).
Regarding claim 5, Park and Wu fails to disclose wherein the transmitter identification signal includes a transmitter identification sequence having a length of 8191 bits. Park however discloses broadcasting data is transmitted/received so as to identify transmitters within the SFN, i.e. together with the TxID signal ([0007]). In a similar field of endeavor, Wang discloses an apparatus can quickly identify the packets required to be received by their PIDs and a Packet ID (PID) has a length being 13 bits, ranging from 0000 to 8191 (the transmitter identification signal includes a transmitter identification sequence having a length of 8191 bits, [0031] and [0027]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having an identification sequence being a length of 8191 bits as disclosed by Wang into the method for transmitting broadcasting data and TxID signals for identification as disclosed by Park, and Wu, in order to improve the system and to provide a flexible means of identifying transmitters, such as via an identifier with a length of 8191 bits.

Conclusion
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
17.	Park et al. (US 2011/0228865) disclosing an added information insertion apparatus and method in broadcasting system comprising a data synthesizer configured to insert additional data from the data generator into the modulated broadcasting signal (abstract).
18.	Knight et al. (US 2007/0258511) disclosing 13-bit M-sequence only have a length of 8191 bits ([0081])

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NGUYEN H NGO/Examiner, Art Unit 2473